Citation Nr: 1145917	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2010 for further development.  There has been substantial compliance with the remand directives. 


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's schizophrenia was not manifest in service or to a degree of 10 percent within one year of service discharge and is unrelated to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, including PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in February 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for psychiatric disability in June 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examiner provided thorough rationale for the opinions provided.  The examiner also examined the Veteran and reviewed the claims file.  The examination was adequate.  VA attempted to verify claimed stressors but there has been no verification through official records.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's February 2010 remand by attempting to obtain additional information from the Veteran, attempting to verify claimed stressors, examining the Veteran, and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Analysis

The Veteran claims service connection for PTSD and argues that he has it due to various service stressors.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board therefore will consider whether service connection is warranted for any current chronic psychiatric disability.

During service in October 1977, the Veteran was hospitalized on recommendation by his commanding officer, because of poor job performance and an unusual withdrawn attitude.  There had been a drastic change in the Veteran's behavior during the last month.  In the past, he had gotten along well with people, his job performance was outstanding, and he did not complain when given tasks.  Now, however, he did not have much to say, was always alone, and seemed depressed, and his job performance had fallen.  He seemed preoccupied, mainly with his mother's well-being.  On mental status examination, his thinking was at a regular rate and there was no evidence of any mental distortions.  His mood was slightly depressed.  Testing demonstrated a schizoid personality.  The diagnosis was transient situational disturbance, manifested by a withdrawn attitude and poor job performance due to worries about his mother's health.  His mother's situation had been documented through the Red Cross.

On service discharge examination in October 1979, the Veteran reported that he felt depressed occasionally.  He was normal on psychiatric evaluation at that time.

The Veteran was hospitalized for epigastric problems in May 1983.  At the time, he indicated that he had no other medical problems.  On VA examination for compensation purposes in November 1985, no psychiatric problems were mentioned. 

The Veteran first claimed service connection for psychiatric problems in December 2004, stating that he had been raped by two soldiers in service and that he had been stalked by a German policeman because he had been going out with his daughter.  Later, he added that this policeman tried to kill him, and he added additional instances of sexual assault.  

PTSD and military sexual trauma were assessed on a VA intake assessment in December 2004.  In January 2005, PTSD related to military sexual trauma was assessed, as was major depression, rule out bipolar affective disorder, rule out delusional disorder, and rule out malingering.  In May 2006, the Veteran was assessed with schizophrenia after recent testing indicated that he was most likely a high functioning schizophrenic.  

Attempts to verify verifiable in-service stressors were unsuccessful in March and April 2011.  The service department indicated that there was no record of a personal assault incident the Veteran had reported with an indication that one of the sergeants who had sexually assaulted him had been investigated and prosecuted and gone to prison.  The service department also indicated that there was no record of the German policeman having followed the Veteran onto an Air Force Base to kill him and being caught by the Air Force police.  There were no arrest or prosecution records, as had been claimed by the Veteran.  

A VA psychiatric examination was conducted in June 2011 with the claims folder being reviewed.  The examiner noted the remarks which had been made on the Veteran's service discharge examination report as well as the Veteran's complaints of in-service sexual assault.  After examining the Veteran and considering his history and symptomatology, the psychiatrist diagnosed schizoaffective disorder and not PTSD.  The examiner stated that he was not diagnosing PTSD due to the extreme inconsistency of the in-service sexual assault stressors reported by the Veteran.   

The examiner felt that the Veteran's service treatment records could be an indication of behavior consistent with the aftermath of an assault, but that his poor work performance documented in service was also a typical response to many situations, such as a mild depressive episode, or, as he had been diagnosed in service, with a transient situational disturbance.  In light of the Veteran's obvious history of floridly psychotic thought processes and perceptions, and in light of his extreme inconsistencies over the years in his relating his story of personal assault in service, it was not clinically reasonable to diagnose the Veteran with PTSD.  Since all there was was the Veteran's testimony, and his testimony keeps changing, a traumatizing personal assault could not be conceded.  

Moreover, there was no evidence of psychotic behavior in service, including during the entire time the Veteran was hospitalized, observed, and interacted with by the professional staff.  Therefore, his currently diagnosed schizoaffective disorder could not reasonably be linked to the mild depressive episode he appears to have suffered in service.  

Based on the evidence, the Board concludes that service connection is not warranted for a psychiatric disability including PTSD.  The preponderance of the evidence indicates that the Veteran does not have PTSD.  While PTSD was reported starting in December 2004, the VA psychiatrist who examined him in June 2011 found that the evidence did not support an in-service assault and indicated that the Veteran does not actually have PTSD.  He had had floridly psychotic thought processes and perceptions, indicative of psychosis, and he had had extreme inconsistencies over the years in his relating of personal assault stories, without there being any outside proof.  The opinion of this medical examiner, who reviewed the Veteran's claims folder and examined him specifically for the purpose of determining whether the Veteran has PTSD, is considered most probative.  The other assessments of PTSD do not show that they were in accordance with DSM-IV, and a service stressor has not been verified.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

As for other psychiatric disability, the evidence shows that the Veteran has schizoaffective disorder.  However, this was not diagnosed until many years after service.  While he had symptomatology in service, the examiner in June 2011 considered it and indicated that his schizoaffective disorder could not reasonably be linked to service symptoms.  He had had a mild depressive episode in service and had not had any evidence of psychotic behavior in service, even when he was hospitalized in service.  Since no evidence relates the Veteran's current schizoaffective disorder to service and the VA psychiatrist who examined him in June 2011 indicated that it was not related to service, service connection is therefore not warranted for the current schizoaffective disorder.  

As the preponderance of the evidence indicates that service connection is not warranted for PTSD or schizoaffective disorder, the benefit of the doubt doctrine does not apply as there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for current chronic psychiatric disability, including PTSD , is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


